         Case 1:20-cv-04527-AJN-SN Document 26 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      9/29/2020



SHARIF KING,

                                            Plaintiff,
                                                                       20-CV-4527 (AJN)(SN)
                          -against-
                                                                     TELEPHONE CONFERENCE
                                                                            ORDER
CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        The telephone conference previously scheduled for Tuesday, October 6, 2020, is

RESCHEDULED to Friday, October 23, 2020, at 2:00 p.m., to discuss the status of this

litigation. At that time, each party shall call (877) 402-9757 and enter access code 7938632 #.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Friday, October 23,

2020, no later than 1:55 p.m., to a suitable location within the Great Meadow Correctional

Facility that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience,

the Warden or the Warden’s designee should promptly inform Chambers by emailing Courtroom

Deputy Rachel Slusher Rachel_Slusher@nysd.uscourts.gov.
        Case 1:20-cv-04527-AJN-SN Document 26 Filed 09/29/20 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the rescheduling. The Clerk of Court is

respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.



DATED:         September 29, 2020
               New York, New York




                                                  2
